                                                                                Case 3:18-cv-03110-WHA Document 22 Filed 10/23/18 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5
                                                                          6                               IN THE UNITED STATES DISTRICT COURT
                                                                          7
                                                                                                   FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          8
                                                                          9
                                                                         10   ANGELO KALAVERAS, an individual,
                                                                         11
United States District Court




                                                                                             Plaintiff,                                  No. C 18-03110 WHA
                               For the Northern District of California




                                                                         12     v.
                                                                         13   BURROUGHS, INC.; and DOES 1-100,                           ORDER GRANTING MOTION
                                                                         14   inclusive,                                                 TO DISMISS WITHOUT
                                                                                                                                         PREJUDICE
                                                                         15                  Defendants.
                                                                                                                       /
                                                                         16
                                                                         17          The Court is in receipt of plaintiff’s unopposed motion to dismiss without prejudice

                                                                         18   (Dkt. No. 21). At the initial case management conference, the parties informed the Court that

                                                                         19   due to a broader set of alleged claims in a concurrent state action plaintiff may move to dismiss

                                                                         20   this action without prejudice in favor of joining that action. The Court appreciates the parties’

                                                                         21   candor and GRANTS plaintiff’s motion to dismiss without prejudice. All future hearings are
                                                                              VACATED.
                                                                         22
                                                                         23
                                                                         24          IT IS SO ORDERED.

                                                                         25
                                                                         26   Dated: October 23, 2018.
                                                                                                                                   WILLIAM ALSUP
                                                                         27                                                        UNITED STATES DISTRICT JUDGE

                                                                         28
